— Appeal from so much of an interlocutory judgment as (1) reforms a written contract entered into with respondent, as an employee, so as to have the contract recite that appellant, and not the defendant, was the contracting employer; (2) directs appellant to account to respondent for profits to which he is entitled under said agreement; and (3) refers the matter of taking and stating the account to a referee. Interlocutory judgment, insofar as appealed from, unanimously affirmed, with costs. No opinion. Present—Wenzel, Acting P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.